J-S49031-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                          Appellee

                    v.

MARK DEDMON

                          Appellant                     No. 3319 EDA 2013


           Appeal from the PCRA Order entered October 23, 2013
            In the Court of Common Pleas of Philadelphia County
              Criminal Division at No: CP-51-CR-0210251-1998


BEFORE: OLSON, OTT, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                           FILED OCTOBER 14, 2014

      Appellant, Mark Dedmon, pro se appeals from the October 23, 2013

order of the Philadelphia County Court of Common Pleas denying his petition

pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-46.

Upon review, we conclude the petition is untimely. Accordingly, we affirm.

      On February 16, 1999, a jury convicted Appellant of first degree

murder and several other crimes.        On February 18, 1999, Appellant was

sentenced to life imprisonment for the murder. On April 28, 1999, Appellant

was   sentenced   to     concurrent   terms   of   imprisonment   for   the   other

convictions.   This Court affirmed the judgment of sentence on September

12, 2000. See Commonwealth v. Dedmon, 1424 EDA 1999, unpublished

memorandum at 1-4 (Pa. Super. filed September 12, 2000). Appellant filed

his first PCRA petition on August 25, 2000.          The trial court denied the
J-S49031-14



petition on February 22, 2002, and this Court affirmed on April 12, 2007.

See Commonwealth v. Dedmon, No. 1332 EDA 2002, unpublished

memorandum at 1-8 (Pa. Super. filed April 1, 2007). Three years later, on

November 8, 2010, Appellant filed the instant petition alleging governmental

interference and after-discovered evidence.            The trial court found the

petition untimely and denied relief. See Trial Court Order, 10/13/13, at 1.

      On appeal, Appellant raises a claim of governmental interference (i.e.,

the Commonwealth allegedly presented false evidence against him at trial)

and a claim of newly discovered evidence (i.e., a witness exonerating

Appellant).   According to Appellant, he discovered the alleged misconduct

and the witness on January 2, 2009.           Aware of the time limitations,

Appellant relies on the interest of justice as a ground for entertaining this

petition. Appellant’s Brief at 10-16.

      Before we can address the merits of the claims, we must determine

the timeliness of the instant PCRA petition because we have no jurisdiction

to   entertain any   review   of the     claims   if   the   petition   is untimely.

Commonwealth v. Watts, 23 A.3d 980, 983 (Pa. 2011).

      The PCRA contains the following restrictions governing the timeliness

of any PCRA petition.

      (b) Time for filing petition.--

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:


                                        -2-
J-S49031-14



         (i) the failure to raise the claim previously was the result of
         interference by government officials with the presentation of
         the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or the
         Supreme Court of Pennsylvania after the time period provided
         in this section and has been held by that court to apply
         retroactively.

      (2) Any petition invoking an exception provided in paragraph (1)
      shall be filed within 60 days of the date the claim could have
      been presented.

      (3) For purposes of this subchapter, a judgment becomes final at
      the conclusion of direct review, including discretionary review in
      the Supreme Court of the United States and the Supreme Court
      of Pennsylvania, or at the expiration of time for seeking the
      review.

42 Pa.C.S.A. § 9545(b).

      Here, the record reflects the judgment of sentence became final on

October 12, 2000, i.e., at the expiration of the time for seeking discretionary

review in the Pennsylvania Supreme Court. See 42 Pa.C.S.A. § 9545(b)(3);

Pa.R.A.P. 1113. Because Appellant had one year from October 12, 2000 to

file his PCRA petition, the current filing is untimely on its face given it was

filed on November 8, 2010.

      The one-year time limitation can be overcome if a petitioner alleges

and proves one of the exceptions set forth in Section 9545(b)(1)(i)-(iii).


                                     -3-
J-S49031-14



Appellant here alleges governmental interference and newly discovered

evidence. According to Appellant, he learned of both claims on January 2,

2009. Assuming Appellant’s claim qualify as exceptions, the instant petition

should have been filed within 60 days of the discovery to the claims, i.e.,

March 3, 2009. Appellant, however, failed to do so. The instant petition, in

fact, was filed November 8, 2010, which is well over 60 days from the date

he learned of the claims.        The instant petition is, therefore, untimely and,

the trial court did not have jurisdiction to entertain it.            See, e.g.,

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (“This

Court has repeatedly stated that the PCRA timeliness requirements are

jurisdictional in nature and, accordingly, a PCRA court cannot hear untimely

PCRA petitions.”) (citation omitted). Accordingly, the PCRA court did not err

in denying Appellant’s petition as untimely, and did not err by dismissing the

petition without a hearing.        See Commonwealth v. Marshall, 947 A.2d

714, 723 (Pa. 2008). (“As explained supra, we have concluded that

Appellant’s petition was untimely, and accordingly the PCRA court properly

determined that it had no jurisdiction to entertain it. We therefore also must

conclude that the PCRA court did not err in dismissing [a]ppellant’s petition

without a hearing.”).1
____________________________________________


1
 To the extent Appellant relies on equity to escape the consequences of this
untimely petition, we note that “the period for filing a PCRA petition is not
subject to the doctrine of equitable tolling, save to the extent the doctrine is
embraced by § 9545(b)(1)(i)-(iii).” Commonwealth v. Abu-Jamal, 833
(Footnote Continued Next Page)


                                           -4-
J-S49031-14



      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2014




                       _______________________
(Footnote Continued)

A.2d 719, 727 (Pa. 2003). Because Appellant failed to meet the exceptions
set in Section 9545(b)(1)(i)-(iii), we conclude the instant petition was
untimely filed.



                                            -5-